DETAILED ACTION
 	Claims 1-19 are pending. Claim 20 has been cancelled.
 	This action is in response to the amendment filed 5/16/2022.
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Arguments
Applicant’s arguments, filed 5/16/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Drawings
The drawings were received on 6/7/2019.  These drawings are accepted.

                                            Claim Objections
Applicant’s amendment and arguments overcome the prior objections.

Claim Rejections - 35 USC § 112
Applicant’s claim amendments overcome the prior rejection.

Allowable Subject Matter
Claims 1-19 are allowed.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753